Citation Nr: 0107125	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to June 
1967.

This appeal arises from a July 1999 rating decision of the 
Winston-Salem Regional Office (RO) which denied service 
connection for PTSD.  The notice of disagreement (NOD) was 
received in September 1999.  A hearing was held before the RO 
Hearing Officer in November 1999.  The statement of the case 
(SOC) was issued to the veteran in January 2000.  The 
veteran's substantive appeal was received in February 2000.

On May 2, 2000, the undersigned presided over an appellate 
hearing by way of videoconferencing technology.  The veteran 
had previously indicated his consent to conducting the 
hearing in this manner, and a waiver of his right to an in-
person hearing is associated with the claims folder.

REMAND

The veteran contends that he suffers from PTSD as a result of 
stressors encountered during his active service.  
Specifically, he urges that he suffered mental anguish on 
learning that his younger brother had been severely injured 
in 1965, while serving with the 1st Cavalry Division in Viet 
Nam.  According to the veteran, his brother was transported 
from Viet Nam and hospitalized at Walter Reed Army Hospital 
for one and one half years.  The veteran reports that he was 
stationed overseas at that time.  Because of service 
commitments and his sergeant's refusal to grant leave, the 
veteran was unable to attend to his brother during the time 
immediately following his injuries and during his subsequent 
hospitalization. 

During a November 1999 hearing before the Winston-Salem RO 
Hearing Officer, the veteran stated that he and his brother 
were uncommonly close.  This, he noted, was due to a 
childhood involving abusive parents and time spent in a boys' 
home.  He stated that "I was all that he had and he was all 
that I had."  He notes that, at the time of his brother's 
injury, his sergeant refused to grant him leave, and that he 
was shipped to England without the opportunity to see his 
brother.  The veteran states that, during his time in 
England, he made unsuccessful attempts to reach his brother 
via telephone and letter, and that he "would wake up a lot 
of nights in a cold sweat thinking about him . . . ."  The 
veteran maintains that he has dreams of his brother, who died 
as a result of a drug overdose in 1976.  He also indicates 
his feeling that, had he been allowed to attend his brother, 
he would not have developed a dependence on prescription 
drugs.  He asserts that the trauma associated with the 
notification of his brother's injuries and his inability to 
act on his brother's behalf were the stressors that triggered 
his PTSD.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).  Further, service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet.App. 128 (1997).  If the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence".  

The Board notes that significant changes in the law 
pertaining to VA's duty to assist a veteran in the 
development of a claim for compensation have occurred during 
the pendency of this appeal.  In particular, the law now 
states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to substantiate the 
claim.  As part of that notice, the Secretary 
shall indicate which portion of that 
information and evidence, if any, is to be 
provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain 
on behalf of the claimant.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103(a)).

Prior to rendering a final decision on the issue of service 
connection for PTSD, the Board finds that there are 
procedural defects that must be addressed and corrected.

Review of the claims file reveals that there is no evidence, 
nor does the veteran contend, that his claimed stressor is 
combat related.  The veteran states that he was serving in 
the Air Force at Eglin Air Force Base when he was notified by 
his grandmother that his brother had been badly wounded in 
Viet Nam.  He maintains that it was his inability to attend 
to his brother after his injuries and during his 
hospitalization that are the stressful events that triggered 
his PTSD.  The Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), appears to allow for stressors that include events 
experienced by others that are learned about, including but 
not limited to serious accident or serious injury experienced 
by a family member or close friend.  The record does not 
demonstrate that the RO made an attempt to verify the 
appellant's brother's service, his being wounded, or his long 
hospitalization.

To properly evaluate the veteran's claim, the Board finds 
that an attempt to verify the veteran's claimed stressor(s) 
is warranted.  The RO should contact the U.S. Army Services 
Center or Research of Unit Records (USASCRUR) and/or the 
National Personnel Records Center (NPRC) and request 
assistance in verifying the injury to and hospitalization of 
the veteran's brother.  Although the veteran has the burden 
of submitting evidence in support of his claim, the critical 
evidence in this case may be in the control of the Federal 
Government, and the veteran cannot reasonably be expected to 
have access to such records.  In such situations, VA should 
be responsible for attempting to provide or obtain the 
material.  See Hayre v. West, 188 F.3d 1327, 1332 (Fed.Cir. 
1999); Robinette v. Brown, 8 Vet.App. 69 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 82 (1990).  

The Board would parenthetically note that, although we are 
not privy to the records of any individual other than the 
appellant in this case, the veteran's brother may have 
claimed VA benefits based upon the wounds which, according to 
the veteran's account, he received in Vietnam.  If so, it is 
possible that service records pertaining to the veteran's 
brother may be maintained in a VA claims file, which would be 
accessible to the RO in conjunction with the adjudication of 
the present appeal.  Accordingly, the RO, after obtaining 
identifying information from the veteran, may be able to 
secure sufficient verification of his late brother's in-
service injuries, thus obviating the need to seek further 
evidence from the Department of Defense.

While the claims file indicates that the veteran has been 
diagnosed with PTSD, closer review of the record reveals 
differing opinions regarding the stressor upon which the 
diagnosis of PTSD is based.  In an April 2000 letter, Charles 
E. Trado, M.D., indicated that he had treated the veteran 
since March 1995.  Dr. Trado pointed out the veteran's 
difficult childhood, and indicated his belief that the PTSD 
had its origins there.  He further indicated his belief that 
the in-service experience noted above caused a recurrence of 
the PTSD which had its origins in childhood.

However, a VA medical examination conducted in January 2000 
resulted in a dissimilar conclusion regarding the veteran's 
stressor.  During this examination, the veteran denied 
traumatic instances during his childhood and youth.  The 
examiner states that the "veteran's learning of his 
brother's suicide may have met the "A" Criterion for the 
DSM-IV diagnosis."  The conclusion was that the veteran's 
PTSD was not related to occurrences during military service, 
but was secondary to his brother's 1976 death, after the 
veteran had left service.  

The conflict between the medical opinions of record leaves 
the Board without sufficient medical evidence to render a 
decision on this claim.  Regarding the provision of medical 
examinations, the VCAA states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as amended at 38 U.S.C. § 5103A(d)).  

Further review of the record discloses that the veteran filed 
his service connection claim for PTSD November 1998, wherein 
he indicated that he was receiving Social Security benefits.  
The record does not contain copies of the evidence which the 
Social Security Administration may have used in adjudicating 
the veteran's claim for SSA benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 
67 (1996).  Further, the Court recently concluded, in the 
case of Tetro v. Gober, 14 Vet.App. 110 (2000), that VA has 
the duty under the law to request information and pertinent 
records from other federal agencies, when on notice that such 
information exists.  This would include a decision from SSA.  
Id.  Accordingly, the RO should obtain a copy of any decision 
rendered by SSA, as well the medical records that were 
considered by that agency in adjudicating the veteran's claim 
for disability benefits.   

In light of the need to verify the veteran's claimed 
stressor(s) through corroborative evidence, to determine 
whether any verified stressor is the cause of the veteran's 
PTSD, and to obtain further records, it is the decision of 
the Board that this case be REMANDED to the RO for the 
following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him, since his service separation, 
for PTSD and other psychiatric complaints.  
The veteran should be advised that this 
evidence may include, but not be limited 
to, copies of medical examinations that may 
have been performed since his service 
discharge.  After securing the necessary 
releases, the RO should obtain any such 
records (not already on file) and 
permanently associate them with the claims 
file.

2.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records (not already on file) 
from the Salisbury VA Medical Center 
(VAMC), the Asheville VAMC, the York VAMC, 
and any other identified VA facility since 
service.  Once obtained, all records must 
be permanently associated with the claims 
folder.

3.  The RO should also obtain copies of any 
administrative decision and underlying 
medical records relied upon in evaluating 
the veteran's claim for Social Security 
Administration disability benefits, and 
associate these records with the claims 
folder.

4.  The RO should also take appropriate 
steps to contact the veteran and request 
that he furnish a complete and detailed 
description of the traumatic incident(s) 
which produced the stress resulting in his 
claimed PTSD.  Specifically, the RO should 
request the full name and service 
number/Social Security number of the 
veteran's brother, the unit designation(s), 
aside from 1st Cavalry Division, with which 
he served in Viet Nam, and the approximate 
dates of his injury, hospitalization, and 
separation from service.  Recognizing that 
recollection of events many years ago can 
be difficult, the veteran should be advised 
that this information is vital to obtaining 
supportive evidence of the stressful 
event(s) he claims, and that he must be as 
specific as he is able, to facilitate a 
search for verifying information.

5.  After receiving the veteran's response 
to the foregoing, the RO should ascertain 
whether there is a VA claims file 
maintained in the name of the veteran's 
late brother and, if so, should attempt to 
secure that file and determine whether 
military records therein are sufficient to 
verify the veteran's claimed stressor 
events in the present appeal. 

6.  If further verification of claimed 
stressors is needed, the RO should then 
contact the National Personnel Records 
Center (NPRC) and/or service department and 
attempt to obtain copies of service 
personnel and medical records for the 
veteran's brother.  The effort to verify 
the veteran's in-service stressor (the in-
service injury and hospitalization of his 
brother) may also include obtaining the 
morning reports or records concerning the 
unit(s) with which the veteran's brother 
served and the medical records that would 
indicate the brother's hospitalization at 
Walter Reed Army Medical Center.

7.  If the above-required requests fail to 
contain sufficient evidence to document the 
in-service injuries and subsequent 
hospitalization of the veteran's brother, 
the RO should request assistance from 
USASCRUR in an effort to substantiate the 
veteran's contentions.  A copy of all 
information from the claims file which 
might facilitate efforts to verify the 
veteran's claimed stressor, to include, at 
the discretion of the RO, a copy of this 
Remand, should accompany the request to 
USASCRUR.

8.  The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the event 
these records suggest the presence of other 
sources of relevant evidence, any such 
leads should be followed to their logical 
conclusions.

9.  If the veteran's in-service stressor 
(the in-service injury and hospitalization 
of his brother) is confirmed/verified, he 
should be afforded a VA psychiatric 
examination.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning that form the basis of the 
opinion requested should be clearly set 
forth.

a.  The examiner should be advised by 
the RO as to what in-service stressors 
have been accepted pursuant to 
corroborative verification by the 
service department, USASCRUR, etc.

b.  The psychiatrist should render an 
opinion as to the degree of medical 
probability that the veteran currently 
suffers from PTSD resulting from his 
military experiences.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific 
corroborated stressor event (or 
events) pursuant to the diagnostic 
criteria set forth in the Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.  If the examiner concludes 
that a diagnosis of PTSD is not 
supported by the clinical findings and 
history, any present mental disorder 
should be identified, and an opinion 
should be rendered as to the 
likelihood that such disorder was 
either incurred in service or pre-
existed service and was aggravated 
therein.

10.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 
17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), and Fast Letter 01-02 (Jan. 9, 2001) 
as well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

11.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence applicable law and regulations 
considered pertinent to the issue currently 
on appeal, to include the provisions of 38 
C.F.R. §§ 3.303, 3.304, 3.306, and 38 
C.F.R. § 3.655, if appropriate.  An 
appropriate period of time should be 
allowed or response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

